DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denta(USPGPUB DOCUMENT: 2014/0374889, hereinafter 2014/0374889) in view of Kobayashi (USPGPUB DOCUMENT: 2006/0037536, hereinafter Kobayashi).

Re claim 1 Denta discloses in Fig 4 a semiconductor module comprising:
an insulated substrate(101/103/110)[0004];
a circuit pattern(100a/b) formed on the insulated substrate(101/103/110)[0004];
a semiconductor element(105/106) joined on the circuit pattern(100a/b); and
a sealing resin(114) for sealing the insulated substrate(101/103/110)[0004], the circuit pattern(100a/b), and the semiconductor element(105/106),
the semiconductor module being characterized in that
a surface of the insulated substrate(101/103/110)[0004] in a portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in a cross-section of the insulated substrate(101/103/110)[0004], 


Denta does not disclose the average roughness derived in a 300-um-wide range is 0.15 um or greater, and the average roughness derived in a 3-um-wide range is 0.02 um or greater, the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for the surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula.

[Formula 1]


    PNG
    media_image1.png
    171
    519
    media_image1.png
    Greyscale

In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600.


Kobayashi discloses the average roughness is 0.15 um or greater, and the average roughness is 0.02 um or greater, (2-10um)[0020 of Kobayashi]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kobayashi to the teachings of Denta in order to have high adhesion strength on the surface thereof [0011, Kobayashi]. 

Denta and Kobayashi do not disclose the average roughness derived in a 300-um-wide range and the average roughness derived in a 3-um-wide range

Although the combination of Denta and Kobayashi do not disclose the average roughness derived in a 300-um-wide range and the average roughness derived in a 3-um-wide range , it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the average roughness derived in a 300-um-wide range and the average roughness derived in a 3-um-wide range as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the heat loss generated in the main circuit  must be effectively radiated to the outside of the device[0009, Denta]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




The limitations “the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for the surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula. [Formula 1]


    PNG
    media_image1.png
    171
    519
    media_image1.png
    Greyscale

In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 2 Denta and Kobayashi disclose the semiconductor module according to claim 1, wherein the portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded includes a peripheral edge part(peripheral edge parts of 101/103/110 by way of 107) of the insulated substrate(101/103/110)[0004].

Re claim 3 Denta and Kobayashi disclose the semiconductor module according to claim 1, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in the cross-section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um- wide range is 2 um or less(2-10um)[0020 of Kobayashi].

Re claim 4 Denta and Kobayashi disclose the semiconductor module according to claim 1, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded (peripheral edge parts of 101/103/110 by way of 107) is such that, in the cross- section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 0.7 um or greater(2-10um)[0020 of Kobayashi].

Re claim 5 Denta and Kobayashi disclose the semiconductor module according to claim 1, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that the average roughness derived in a 3-um-wide range is 0.1 um or less(0.1um)[0007 of Kobayashi].

Re claim 10 Denta discloses in Fig 4 a n insulated circuit substrate having:
an insulated substrate(101/103/110)[0004]; and
a circuit pattern(100a/b) formed on the insulated substrate(101/103/110)[0004],
the insulated circuit substrate being characterized in that
a surface of the insulated substrate(101/103/110)[0004] in a portion where the circuit pattern(100a/b) is not formed is such that, in a cross-section of the insulated substrate(101/103/110)[0004],

Denta does not disclose the average roughness derived in a 300-um-wide range is 0.15 pm or greater, and the average roughness derived in a 3-um-wide range is 0.02 um or greater, the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for the surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula

[Formula 3] 

    PNG
    media_image2.png
    174
    534
    media_image2.png
    Greyscale


In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600.

Kobayashi discloses the average roughness is 0.15 um or greater, and the average roughness is 0.02 um or greater, (2-10um)[0020 of Kobayashi]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kobayashi to the teachings of Denta in order to have high adhesion strength on the surface thereof [0011, Kobayashi].  

Denta and Kobayashi do not disclose the average roughness derived in a 300-um-wide range , and the average roughness derived in a 3-um-wide range

Although the combination of Denta and Kobayashi do not disclose the average roughness derived in a 300-um-wide range, and the average roughness derived in a 3-um-wide range , it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the average roughness derived in a 300-um-wide range and the average roughness derived in a 3-um-wide range as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the heat loss generated in the main circuit  must be effectively radiated to the outside of the device[0009, Denta]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



The limitations “the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for the surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula

[Formula 3] 

    PNG
    media_image2.png
    174
    534
    media_image2.png
    Greyscale


In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 11 Denta and Kobayashi disclose the semiconductor module according to claim 2, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion (peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in the cross-section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 2 um or less(2-10um)[0020 of Kobayashi].


Re claim 12 Denta and Kobayashi disclose the semiconductor module according to claim 2, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in the cross-section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 0.7 um or greater(2-10um)[0020 of Kobayashi].

Re claim 13 Denta and Kobayashi disclose the semiconductor module according to claim 3, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in the cross-section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 0.7 um or greater(2-10um)[0020 of Kobayashi]. 

Re claim 14 Denta and Kobayashi disclose the semiconductor module according to claim 2, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that the average roughness derived in a 3-um-wide range is 0.1 um or less (0.1um)[0007 of Kobayashi].

Re claim 15 Denta and Kobayashi disclose the semiconductor module according to claim 3, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that the average roughness derived in a 3-um-wide range is 0.1 um or less(0.1um)[0007 of Kobayashi].

Re claim 16 Denta and Kobayashi disclose the semiconductor module according to claim 4, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that the average roughness derived in a 3-um-wide range is 0.1 pm or less(0.1um)[0007 of Kobayashi].


Claim(s) 8, 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denta(USPGPUB DOCUMENT: 2014/0374889, hereinafter 2014/0374889) and Kobayashi in view of Teshima (USPGPUB DOCUMENT: 2011/0177292, hereinafter Teshima).


Re claim 8 Denta and Kobayashi disclose the semiconductor module according to claim 1, 

Denta and Kobayashi do not disclose wherein the insulated substrate is made of ceramic

Teshima discloses wherein the insulated substrate(AlN)[0066] is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 9 Denta and Kobayashi and Teshima disclose the semiconductor module according to claim 8, 

Denta and Kobayashi do not disclose wherein the insulated substrate is composed of aluminum nitride.

Teshima discloses wherein the insulated substrate(AlN)[0066] is composed of aluminum nitride.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 17 Denta and Kobayashi disclose the semiconductor module according to claim 2, 

Denta and Kobayashi do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 18 Denta and Kobayashi disclose the semiconductor module according to claim 3, 

Denta and Kobayashi do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 19 Denta and Kobayashi disclose the semiconductor module according to claim 4, 

Denta and Kobayashi do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 20 Denta and Kobayashi disclose the semiconductor module according to claim 5, 

Denta and Kobayashi do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  




Allowable Subject Matter
Claims 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6-7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for manufacturing a semiconductor module, the method including: the surface treatment step includes a step for performing a wet blasting treatment on the surface of the insulated substrate to roughen the surface;
the brazing material application step includes a step for applying the brazing material not only to the surface of the insulated substrate where the metal foil is joined, but also to a surface of the insulated substrate where the metal foil is not joined, said surface being where the sealing resin is bonded; and
in the circuit pattern formation step, a portion where the brazing material is applied is etched, whereby the surface of the insulated substrate where the sealing resin is bonded is configured to have a surface roughness such that, in a cross- section of the insulated substrate, the average roughness derived in a 300-um-wide range is 0.15 um or greater, and the average roughness derived in a 3-um-wide range is 0.02 um or greater, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/           Primary Examiner, Art Unit 2819